 Case 1:19-cv-09881-PGG            Document 6-1 (Court only)       Filed 11/18/19    Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLEAMENT FRANCE,

                                  Plaintiff,

                      -against-

FRED DORCH, BADGE# 11694,                                          19-CV-9881 (PGG)
NEW YORK CITY POLICE OFFICER;
LUIS ANGELES, BADGE# 005094,                                      ORDER OF SERVICE
NEW YORK CITY POLICE OFFICER;
WILLIAM ROJAS, BADGE# 014803,
NEW YORK CITY POLICE OFFICER;
CITY OF NEW YORK,

                                  Defendants.

PAUL G. GARDEPHE, United States District Judge:

       Plaintiff, currently incarcerated in F.C.I. Allenwood, in White Deer, Pennsylvania, brings

this prose action under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional

rights. By order dated November 13, 2019, the Court granted Plaintiffs request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). 1

                                               DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the court shall issue and serve all

process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(l).
 Case 1:19-cv-09881-PGG             Document 6-1 (Court only)      Filed 11/18/19     Page 2 of 4




the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiffs responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App'x 50, 52 (2d Cir. 2010) ("As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals' failure to effect service

automatically constitutes 'good cause' for an extension of time within the meaning of Rule

4(m).").

        To allow Plaintiff to effect service on Defendants the City of New York and New York

City Police Officers Fred Dorch, Badge # 11694; Luis Angeles, Badge# 05094; and William

Rojas, Badge# 14803, through the U.S. Marshals Service, the Clerk of Court is instructed to fill

out a U.S. Marshals Service Process Receipt and Return form ("USM-285 form") for each of

these Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for the City of New York and New York City Police Officers Fred

                                                  2
 Case 1:19-cv-09881-PGG          Document 6-1 (Court only)         Filed 11/18/19    Page 3 of 4




Dorch, Badge #11694; Luis Angeles, Badge# 05094; and William Rojas, Badge# 14803, and

deliver all documents necessary to effect service to the U.S. Marshals Service.

         The Court certifies under 28 U.S.C. $ 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:
           New York, New York
           NovemboeQ, 20\
                                                              PAUL G.PIHE                          GAKDE
                                                            United States District Judge




                                                 3
Case 1:19-cv-09881-PGG    Document 6-1 (Court only)   Filed 11/18/19   Page 4 of 4




                 DEFENDANTS AND SERVICE ADDRESSES

    1.    City of New York
          New York City Law Department
          100 Church Street
          New York, New York 10007

    2.    Fred Dorch, Badge # 11694
          New York City Police Department
          1 Police Plaza
          New York, New York 10007

    3.    Luis Angeles, Badge # 005094
          New York City Police Department
          1 Police Plaza
          New York, New York 10007

    4.    William Rojas, Badge# 014803
          New York City Police Department
          1 Police Plaza
          New York, New York 10007
